Title: To James Madison from the Inhabitants of Shrewsbury, Massachusetts, 6 July 1812 (Abstract)
From: Shrewsbury, Massachusetts Inhabitants
To: Madison, James


6 July 1812. “Your Memorialists view with increasing alarm the Declaration of war by Congress against the United Kingdom of Great Brittain and Ireland and their Dependencies, especially as, in the opinion of your Memorialists, it will unavoidably be attended with an alliance with France—an event, against which they enter their solemn protest.
“Your Memorialists, desirous that none of the injuries committed upon their National rights should pass unavenged, had nevertheless flattered themselves with the hope that war would not be undertaken on their part untill preparation had been made to carry it on with vigour and probable success; and that then it would have been undertaken against the first aggressor and who, in the opinion of your Memorialists, has been the greatest, tho’ possessing the least power to violate their neutral rights.
“Your Memorialists disapprove of the present war and of restrictive systems upon commercial enterprize. They disapprove of the present war because they think it might have been honorably avoided by negotiation, which must again be resorted to before they can have peace.
“Our Government have declared war, but they alone cannot restore peace.
“Your Memorialists are not less tenacious of their National, than their individual, rights—they are a hardy people, inured to labor, cultivators of the soil and attached to their Country—living at a distance from the ocean their immediate interest is not on the water—navigation is not their employment, nor do they depend upon commerce for the immediate support of their families. Yet restrictions upon trade lay heavily upon the agricultural interest and are severely felt by your Memorialists. Your Memorialists, satisfied of the insufficiency of the present war to obtain a revocation of the Orders in Council and also of its injurious consequences to their Country and more immediately to themselves, not only because their sea board is much exposed without a chance of indemnity but because the burden of the war will as we have reason to believe fall mostly upon the Northern section of the Union, are of opinion that it is required neither by our Interest nor our honour—a train of taxes burdensome and distressing are among its first fruits and one by law to continue one year after peace is restored; which in the nature of things cannot be for many years, the war having once been seriously begun.
“Your Memorialists being utterly opposed to the present war, cannot aid in the prosecution of it, farther than necessity obliges them, but desire your Excellency will earnestly interpose in behalf of those, who seek an honorable peace and use your endeavours, that this Count[r]y may be restored to a state of neutrality and above all things saved from an alliance with France.”
